Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/642,017 PUMP-ACTIVATED FEEDING CONTAINER filed on 2/25/2020.  Claims 1-18 are allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 10, the prior art of record does not teach a priming bulb pump assembly directly coupled to at least one of the container body and container top in a watertight configuration and with a flexible and elastically deformable membrane defining a membrane cavity, the membrane operably configured to have: a membrane depression translation path inducing a pressurized flow of liquid through the second enclosed straw channel and the upper straw opening; and a membrane release translation path inducing a vacuum and flow of liquid through the first enclosed straw channel and the upper straw opening in combination with a handheld container body having a bottom wall and a sidewall surrounding the bottom wall, the sidewall having an upper end defining an upper aperture; defining, with the bottom wall, a container cavity; a container top operably configured to removably couple with the upper end of the sidewall in a retained configuration, the container top having an enclosed straw aperture; a flexible straw assembly with a first portion including bottom straw end defining a bottom straw opening disposed proximal to the bottom wall of the container body and defining a first enclosed straw channel and a second portion including a terminal upper straw end, opposing the bottom straw end, defining an upper straw opening disposed proximal to an outer surface of the container top, and defining a second enclosed straw channel.   


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/2/22